Exhibit 10.1

 



Pacific Ethanol, Inc.

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

 

August 21, 2012

Holders of the Company’s
Series B Preferred Stock

Identified on Schedule 1 hereto

 

 

Re:Accrued Dividends

Gentlemen:

This letter agreement (the “Letter Agreement”) is provided with respect to
certain rights of the undersigned holders (collectively, the “Holders”) of
shares of Series B Cumulative Convertible Preferred Stock, $.001 par value per
share (the “Series B Preferred Stock”), of Pacific Ethanol, Inc. (the “Company”)
under the Company’s Certificate of Designations, Powers, Preferences, and Rights
of the Series B Cumulative Convertible Preferred Stock (the “Series B
Certificate of Designations”).

 

The Series B Certificate of Designations provides for the payment of quarterly
cumulative dividends (“Cumulative Dividends”) with respect to the Series B
Preferred Stock. From January 1, 2009, through December 31, 2011, the Company
did not pay Cumulative Dividends to the Holders. Exhibit A attached sets forth
the sum of accrued and unpaid dividends with respect to each Holder as of
December 31, 2011 (collectively, the “Unpaid Dividends”).

Notwithstanding any previous agreement between the undersigned and the Company
and subject to the terms and conditions set forth herein, each of the
undersigned Holders desires to forbear from exercising rights, if any, held by
such Holder with respect to the Unpaid Dividends.

In consideration of each Holder’s agreement to forbear from exercising its
rights, the Company agrees to pay 10% of the Unpaid Dividends of each such
Holder.

In consideration of the mutual covenants herein contained, and for other
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

1. Forbearance. Subject to the delivery of the Shares in accordance with
Paragraph 3, each Holder agrees that until the earlier to occur of (i) January
1, 2014, or (ii) the occurrence of any Forbearance Default (as hereinafter
defined) (the “Forbearance Period”), each Holder will forbear from exercising
any and all of its respective rights and remedies against the Company with
respect to any remaining Unpaid Dividends, including, but not limited to,
demanding payment of any Unpaid Dividends and bringing any action or claim with
respect to any Unpaid Dividends.

 

 



Holders of the Company’s Series B Preferred Stock
Page 2 

 

2. Tolling. The parties hereto stipulate, covenant, and agree that the running
of any and all affirmative defenses of the Company based on (a) any statutes of
limitation, (b) the doctrine of laches, or (c) any failure of the Holders to
institute or commence litigation or other legal proceedings within some
specified period, before a specified date, or before the happening of a
specified event, applicable to all claims or causes of action that any Holder
may be entitled to take or bring in order to enforce or otherwise arising out of
or relating to their respective rights and remedies against the Company with
respect to the Unpaid Dividends is, to the fullest extent permitted by law,
tolled and suspended during the Forbearance Period.

3. Payment of Dividend; Delivery of Shares. The Company shall pay to each Holder
10% of the Unpaid Dividends owed to each such Holder as of December 31, 2011 by
issuing and delivering to each such Holder the number of shares (collectively,
the “Shares”) of the Company’s common stock (the “Common Stock”) equal to the
quotient obtained by dividing (a) the amount that is 10% of the Unpaid Dividends
owed to such Holder as of December 31, 2011, by (b) $0.31 and set forth opposite
each Holder’s name on the signature page below. The offering and issuance of the
Shares (the “Offering”) are being made pursuant to (a) an effective Registration
Statement on Form S-3 (File No. 333-180731) (including the prospectus contained
therein), filed by the Company with the Securities and Exchange Commission (the
“Commission”), and (b) a prospectus supplement containing certain supplemental
information regarding the terms of the Offering of the Shares, that will be
filed with the Commission on the date hereof and delivered to each Holder (or
may available to each Holder by the filing by the Company of an electronic
version thereof with the Commission). On the day that is the third Trading Day
after the date hereof, the Company shall deliver to each Holder that number of
Shares set forth opposite such Holder’s name on the signature page hereto
through the facilities of the Depository Trust Company’s DWAC system. For
purposes hereof, the term “Trading Day” shall mean any day on which the Common
Stock is traded on the principal securities exchange or securities market on
which the Common Stock is then traded.

4. Acknowledgment of Non-Payment; Non-Waiver. By executing this Letter
Agreement, the Company acknowledges and agrees that, except as expressly
provided herein, (a) the Holders’ rights under the Series B Certificate of
Designations have not been waived by the Holders, and (b) no Holder has made and
is not making any commitment, and there is no understanding, explicit or
implicit, relating to, or affecting, any forbearance or any other matter beyond
that set forth in this Letter Agreement.

5. Full Force and Effect. Except as otherwise provided herein, the Series B
Certificate of Designations shall remain unchanged and in full force and effect.
Except as expressly set forth above, nothing in this Letter Agreement shall be
construed as a waiver of any rights of any of the parties to this Letter
Agreement under the Series B Certificate of Designations.

6. Forbearance Default. As used herein, “Forbearance Default” means any of the
following:

 

 



Holders of the Company’s Series B Preferred Stock
Page 3



a. The Company fails to timely perform or observe any requirement of this Letter
Agreement or the documents, instruments and agreements executed in connection
herewith;

b. The Company fails to pay future Cumulative Dividends on a timely basis in
accordance with the Series B Certificate of Designation;

c. The Company dissolves, liquidates, winds up, or otherwise ceases its on-going
business operations; or

d. The Company (or any subsidiary): (i) makes a transfer in fraud of creditors,
or makes an assignment for the benefit of creditors; (ii) has a receiver,
trustee or custodian appointed for, or take possession of, all or substantially
all of the assets of the Company, either in a proceeding brought by such party
or in a proceeding brought against such party and such appointment is not
discharged or such possession is not terminated within sixty (60) calendar days
after the effective date thereof or such party consents to or acquiesces in such
appointment or possession; (iii) files a petition for relief under any
Insolvency Law or an involuntary petition for relief is filed against such party
under any Insolvency Law and such involuntary petition is not dismissed within
sixty (60) calendar days after the filing thereof, or an order for relief naming
such party is entered under any Insolvency Law, or any composition,
rearrangement, extension, reorganization or other relief of debtors now or
hereafter existing is requested or consented to by such party; (iv) fails to
have discharged within a period of thirty (30) calendar days any attachment,
sequestration or similar writ levied upon any property of such party in an
amount exceeding $1,000,000; or (v) fails to pay within thirty (30) calendar
days any final money judgment against such party in an amount exceeding
$1,000,000. (For purposes hereof, “Insolvency Law” means Title 11 of the United
States Code (or any successor law) or any similar applicable law providing for
bankruptcy, insolvency, conservatorship, receivership or other similar debtor’s
relief.)

7. Entire Agreement. This Letter Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes any
prior understandings, agreements or representations by or between the parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.

8. Amendments and Waivers; Severability. This Letter Agreement may not be
amended or modified, and no provisions hereof may be waived, without the written
consent of the Company and each of the Holders. No action taken pursuant to this
Letter Agreement shall be deemed to constitute a waiver by the party taking such
action of compliance with any representation, warranty, covenant or agreement
contained herein. The waiver by any party hereto of a breach of any provision of
this Letter Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.

 

 



Holders of the Company’s Series B Preferred Stock
Page 4



9. Governing Law. This Letter Agreement shall be governed by, and construed,
interpreted and enforced in accordance with, the laws of the State of Delaware,
without giving effect to the principles of conflicts of laws thereunder which
would specify the application of the law of another jurisdiction.

10. Counterparts. This Letter Agreement may be executed, including by facsimile
signature, in one or more counterparts, each of which shall be deemed an
original but all of which together will constitute one and the same instrument.

[Signatures Follow.]

 

 

 

 

 

 

 

 

 

 

 

 



Holders of the Company’s Series B Preferred Stock
Page 5



In witness whereof, the parties have executed this Letter Agreement as of the
first date set forth above.



  PACIFIC ETHANOL, INC.               By:/s/ Neil M. Koehler          Neil M.
Koehler, Chief Executive Officer





 

HOLDERS: NUMBER OF SHARES:

 

Lyles United, LLC

By: /s/ William Lyles
       Name: William Lyles
       Title: V.P.

 

1,184,091

 

/s/ Frank P. Greinke.
Frank P. Greinke, as Trustee under
the Greinke Personal Living Trust

 

611,795

 

/s/ Robert W. Bollar
Robert W. Bollar, as Trustee of the
Bollar Living Trust

 

87,126

 

/s/ Mimi S. Taylor
Mimi S. Taylor

 

87,126

 

/s/ Neil M. Koehler
Neil M. Koehler

 

338,709

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

 

 



 

 

 

Holders of the Company’s Series B Preferred Stock
Page 6 

 

 

 

/s/ Bill Jones
Bill Jones

 

16,935

 

/s/ Paul P. Koehler
Paul P. Koehler

 

16,935

 

/s/ Thomas D. Koehler
Thomas D. Koehler

 

16,935

 

 

 

 

 

 

 

Schedule 1

Holders of Series B Preferred Stock

William M. Lyles IV

Lyles United, LLC

1210 West Olive Avenue

Fresno, CA 93728

Frank P. Greinke, Trustee, Greinke Personal Living Trust

P.O. Box 4159

1800 W. Katella, Ste. 400

Orange, CA 92863

Robert W. Bollar, Trustee, Bollar Living Trust

P.O. Box 4159

1800 W. Katella, Ste. 400

Orange, CA 92863

Mimi S. Taylor

P.O. Box 4159

1800 W. Katella, Ste. 400

Orange, CA 92863

Neil M. Koehler

c/o Pacific Ethanol, Inc.

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

William L. Jones

c/o Pacific Ethanol, Inc.

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

Paul P. Koehler

c/o Pacific Ethanol, Inc.

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

Thomas D. Koehler

c/o Pacific Ethanol, Inc.

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

 

 

 

 

Exhibit A

Unpaid Dividends

 

Lyles United $3,670,683 Greinke Trust   1,896,563 Neil Koehler   1,049,999 Bill
Jones        52,498 Paul Koehler        52,498 Tom Koehler        52,498 Bollar
Trust      270,091 Mimi S. Taylor      270,091 TOTAL $7,314,921

 

